Appellant insists that we erred in our disposition of this case originally and upon his motion for rehearing, in certain matters set out in the request for leave to file a second motion, and contends that we did not discuss some of the questions raised. It is true that we did not, but examining those not discussed, we observe that we did not write of some bills which failed to bring forward questions of importance in the particular case, and failure to discuss which in nowise affected the propriety of its disposition, or any question of jurisprudence or practice in this State. Each bill in the record was examined, weighed and its materiality considered in the light of the whole record, its facts and issues. We have again reviewed the propositions stressed in the application, but believe none of them point out any matter of materiality which would incline us to believe that same should have been discussed when the case was regularly before the court. We find no matter which was overlooked which should have been discussed in the opinions heretofore written.
We regret to be compelled to deny appellant's request.
Overruled.